Before making my statement I should like to take this
opportunity to express my country’s deepest sympathy with
the Government and people of India as they mourn the
thousands of lives lost during last week’s earthquake.
I wish to congratulate you on your election,
Mr. President; to thank the outgoing President for his
contribution to the work of the United Nations; and to
welcome all the new Members of our Organization.
Much has been expected of the United Nations in the
past year. Its priority has been to ensure that the profound
political and economic change does not result in global
conflict. This has sometimes meant coordinating
international efforts. On other occasions the United Nations
has had to take the lead in these operations. At the same
time, it has continued to take up the challenges presented by
the many far-reaching social, humanitarian and
Forty-eighth session - 6 October l993 7
environmental problems of our day. These have proved
more and more difficult to contain within national or even
regional boundaries.
The United Nations responsibilities have often been
undertaken under most unfavourable conditions. I am
therefore pleased that our Secretary-General and the
countries representing the United Nations have always
responded positively to the situations they have faced. I
hope that they will continue to do this, even after such
distressing events as those which have occurred in Somalia
this week.
I say this because the past year has seen so many
valuable achievements. The success of the United Nations
Transitional Authority in Cambodia has shown what can be
done through responsible regional efforts and patient
multilateral action. In South Africa, national, regional and
international efforts in support of United Nations resolutions
have brought new hope. In the Middle East, the United
Nations has been a positive influence in reducing tension
after the Gulf War.
We also welcome the agreement between the Palestine
Liberation Organization and Israel. This is the first step
towards a peaceful settlement of the Palestinian question.
There have also been several initiatives aimed at
improving the world economy and developing better trading
arrangements in regions. At the same time, the United
Nations has continued to give essential assistance to people
in developing countries. It has also maintained its peace-
keeping operations in a number of problem areas. The
United Nations has also organized important international
conferences where nations have been able to exchange views
on many matters of international concern. This represents
a considerable contribution to preventive diplomacy and
peace-building. In each case, I hope these achievements will
be consolidated by national and regional authorities.
In Cambodia, we wish the new Government every
success as they go about the task of bringing lasting stability
to their nation. Like all the countries in our region, we look
forward to seeing the Cambodian people enjoying peace and
prosperity again.
In South Africa, I believe conditions now exist for
national leaders to encourage restraint and seek consensus.
The countries in the Gulf region are also in a position
to work towards peaceful solutions to the remaining areas of
difficulty.
In the Middle East, current developments should start
a process that will restore all legitimate Palestinian rights
and should lead to a comprehensive settlement in the region.
In terms of the world economy, objectives have been
set. What we hope to see now is equally clear progress in
strengthening linkages between the North and the South and
in creating conditions that promote cooperation and
sustainable growth. To do this, we need to improve the
existing mechanisms for preventing economic disagreements
from turning into open conflict. Each nation has a
responsibility to promote fair trading arrangements
throughout the world.
Today’s overall situation presents many challenges. I
feel that we can continue to turn them into positive
developments if we note carefully the circumstances under
which the United Nations appears to achieve its greatest
successes. These occur when the special responsibilities of
national Governments, non-governmental organizations and
regional associations are recognized and agreed upon before
the world body is asked to act.
Where those responsibilities have been in confrontation
with each other, the effectiveness of United Nations
operations has been hindered. This is clearly illustrated in
Somalia and in Bosnia. In those countries, the United
Nations initially acted in order to guarantee safe and
effective humanitarian assistance. There have been
considerable successes in these operations, and I thank those
who have achieved them for their humanitarian work.
However, these efforts and the fact that conflict has not
been allowed to spread outside the regions concerned should
not divert our attention from the deep matters of principle
involved.
That is why we wish to express our strong support for
the Government of Bosnia and Herzegovina. We believe
that the United Nations Charter would be severely
compromised if the Organization became a party to any
arrangement which forces a sovereign nation and fellow
Member of the United Nations to submit to aggression. Not
only would this condone terrorism - it would reward it.
In seeking to ensure that the United Nations does not
become merely another factor in a local political equation,
there are a number of proposals for reform. These are
intended to give confidence to Members that United Nations
decisions reflect the widest possible spectrum of world
opinion. If they also assist in solving the world body’s deep
8 General Assembly - Forty-eighth session
financial problems, I see merit in considering them
favourably.
We all have our different views on how the United
Nations should best operate. Whatever they are, I hope we
will make every effort to encourage our regional and
subregional associations to play a crucial supporting role.
Ideally, each region will be working on its own agenda for
peace and development which will complement the work of
the world body. The more this is done, the more the United
Nations will be able to act in the way in which it is most
effective - as the authority of last resort. In this way, I
believe we can make considerable progress towards
establishing what the Secretary-General has described as a
workable international system.
